Title: To George Washington from Colonel Joseph Reed, 12 December 1776
From: Reed, Joseph
To: Washington, George



Dear Sir
Dec. 12. 1776

The Gentlemen of the Light Horse who went into the Jersey have returnd safe—they proceeded into the Country till they met an intelligent Person directly from Trenton who informd them that Gen. Howe was there with the main Body of his Army—that the Flying Army consisting of the light Infantry & Grenadiers under Ld Cornwallis still lay at Penny Town & there was no Appearance of a Movement—that they are certainly waiting for Boats from Brunswick—that he believed they would attempt a Landing in more Places than one—That their Artilly Park has 30 Peices of Cannon—all Field Peices—They are collecting Horses from all Parts of the Country. Some Movement was intended yesterday Morning but laid aside—what it was & why they did not proceed he does not know.
I sent off a Person to Trenton yesterday Morning with Directions to return by Penny Town—I told him to go to ⟨mutilated⟩ & get what Intelligence he could from him—he is not yet returned[.] I expect him every Moment—I charged him to let ⟨mutilated⟩ know that if he would watch their Motions & could inform us of the Time & Place of their proposed Landing he should receive a large Reward for which I would be answerable.
I cannot but think their Landing will be between this & Trenton for these Reasons. 1. That Ld Cornwallis with that Part of the Army which will lead, keeps at Penny Town within 4 Miles of the River. 2. They will by that Means avoid the Ferry at Shaminy [Neshaminy Creek] & the Fords which at this Season of the Year must be disagreeable to their Troops. 3. They will derive much more Assistance from the Country which is but too favourable to them. 4. They know our principal Artillery is near Trenton & the Passage thro the Woods to Bristol must be

unfavourable to them—on the Road above they will find all clear & the Distance nearly the same.
The River is not nor I believe cannot be sufficiently guarded[.] we must depend upon Intelligence of their Motions—to ⟨obtain⟩ which no Expence must be spared—If it were possible to fix Signals answering to their different Movements that would be most speedy & effectual.
The Militia are crossing over in Parties—I fear they do not mean to return[.] I do not know by whose Orders—but if their Colonels have Power to give Permission in a little Time there will be none left.
I do not like the Situation of Things at & above Coryells Ferry—the Officers are quite new & seem to have little Sense of the Necessity of Vigilance—I shall wait a little to see my Man return & then unless your Excelly thinks my Stay here of Service I will return to Head Quarters.
I inclose you a Proclamation which I got from the other Side—I suppose it is one of the same kind Gen. Dickinson saw. I am in Haste most respectfully D. Sir Your Obed. Hbble Ser.

Jos: Reed


Mr Moylan desires me to mention to your Excelly the Propri[e]ty of his meeting Gen. Lee to inform him of the State of Things & wishes to know your Pleasure by the Return of the Light Horse.

